DETAILED ACTION

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Benson et al. (US 20190048707) and Zhang (US 10221671).

Regarding claim 1, Benson discloses a method comprising: receiving sensor data during drilling of a portion of a borehole in a geologic environment ([0017] discloses receiving information from an MWD system); determining a drilling mode from a plurality of drilling modes using at least a portion of the sensor data ([0017] discloses using information from MWD to determine if slide drilling is appropriate); and issuing a control instruction for drilling an additional portion of the borehole using the determined drilling mode ([0017] discloses sending a signal to the drilling rig control system to perform slide drilling, also see [0280]).
Benson is silent regarding the use of a trained neural network to decide the drilling mode.

Zhang teaches the use of a trained neural network and sensor data to help manage the controllable parameters in order to achieve optimal drilling parameters (col 7 lines 30-50).
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Benson and Zhang before him or her, to modify the method disclosed by Benson to include the use of trained neural networks as taught by Zhang in order to achieve optimal drilling parameters (col 7 lines 30-50).


Regarding claim 2, Benson further discloses that the plurality of drilling modes comprises a rotary drilling mode. ([0017]).

Regarding claim 3, Benson further discloses that  the plurality of drilling modes comprises a sliding drilling mode ([0017]).

Regarding claim 4, Benson further discloses that the plurality of drilling modes comprises a sliding up drilling mode and a sliding down drilling mode ([0340] discloses control of the amount of clockwise and counter-clockwise rotation).


Benson is silent regarding the use of a trained neural network to decide the drilling mode.
Benson and Zhang both disclose the use of sensor data to choose drilling methods.
Zhang teaches the use of a trained neural network and sensor data to help manage the controllable parameters in order to achieve optimal drilling parameters (col 7 lines 30-50).
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Benson and Zhang before him or her, to modify the method disclosed by Benson to include the use of trained neural networks as taught by Zhang in order to achieve optimal drilling parameters (col 7 lines 30-50).


Regarding claim 6, Benson further discloses issuing the control instruction comprises issuing an instruction for using the determined toolface orientation ([0385]).

Regarding claim 7, Benson further discloses determining a tool survey interval from a plurality of tool survey intervals using at least a portion of the sensor data ([0408]).

Benson and Zhang both disclose the use of sensor data to choose drilling methods.
Zhang teaches the use of a trained neural network and sensor data to help manage the controllable parameters in order to achieve optimal drilling parameters (col 7 lines 30-50).
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Benson and Zhang before him or her, to modify the method disclosed by Benson to include the use of trained neural networks as taught by Zhang in order to achieve optimal drilling parameters (col 7 lines 30-50).


Regarding claim 8, Benson further discloses issuing the control instruction comprises issuing an instruction for using the determined tool survey interval ([0408]).

Regarding claim 9, Benson further discloses that the control instruction for drilling the additional portion of the borehole corresponds to drilling a length of pipe ([0017] discloses sending control signal to slide drill a portion of the borehole which will correspond to a length of pipe).

Regarding claim 10, Benson further discloses rilling the additional portion of the borehole ([0017] discloses drilling a portion of the borehole).

Regarding claim 11, Benson further discloses issuing an application programming interface call using at least a portion of the sensor data and receiving the drilling mode in response to the application programming interface call ([0017]).

Regarding claim 12, Benson further discloses that  the determining the drilling mode comprises defining a coordinate system for a portion of a drillstring using at least a portion of the sensor data ([0114]).

Regarding claim 13, Benson further discloses the sensor data comprise an inclination of the portion of the drillstring ([0123]) and wherein the coordinate system comprises an axial direction defined using the inclination ([0123]).

Regarding claim 14, Benson further discloses that the coordinate system is a two-dimensional coordinate system ([0123]) and wherein the plurality of drilling modes comprises a sliding up drilling mode, a sliding down drilling mode and a rotary drilling mode ([0017], [0340]).

Regarding claim 15, Benson further discloses that the coordinate system is a three-dimensional coordinate system ([0208]) and wherein the plurality of drilling modes comprises a sliding drilling mode and a rotary drilling mode (abstract, [0017]) and further comprising determining a toolface orientation using at least a portion of the sensor data ([0026], [0385]).

Benson and Zhang both disclose the use of sensor data to choose drilling methods.
Zhang teaches the use of a trained neural network and sensor data to help manage the controllable parameters in order to achieve optimal drilling parameters (col 7 lines 30-50).
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Benson and Zhang before him or her, to modify the method disclosed by Benson to include the use of trained neural networks as taught by Zhang in order to achieve optimal drilling parameters (col 7 lines 30-50).


Regarding claim 16, Benson further discloses that the sensor data during drilling of the portion of the borehole in the geologic environment comprises performing a survey using sensors of a drillstring that is utilized to perform the drilling wherein the sensors acquire the sensor data ([0227], [0258]).

Regarding claim 17, Benson further discloses determining a survey interval using at least a portion of the sensor data and performing a subsequent survey according to the determined survey interval using the sensors of the drillstring ([0408]).
Benson is silent regarding the use of a trained neural network to decide the drilling mode.

Zhang teaches the use of a trained neural network and sensor data to help manage the controllable parameters in order to achieve optimal drilling parameters (col 7 lines 30-50).
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Benson and Zhang before him or her, to modify the method disclosed by Benson to include the use of trained neural networks as taught by Zhang in order to achieve optimal drilling parameters (col 7 lines 30-50).


Regarding cliam 18, Benson further discloses receiving a planned trajectory for the borehole wherein the determining the drilling mode is based at least in part on the planned trajectory ([0246]).

Regarding claims 19 and 20, Benson discloses a system comprising: a processor ([0007]); memory accessible to the processor ([0007]); processor-executable instructions stored in the memory and executable by the processor to instruct the system to: receive sensor data during drilling of a portion of a borehole in a geologic environment ([0017] discloses receiving information from an MWD system); determine a drilling mode from a plurality of drilling modes using at least a portion of the sensor data ([0017] discloses using information from MWD to determine if slide drilling is appropriate); and issue a control instruction for drilling an additional portion of the 
Benson is silent regarding the use of a trained neural network to decide the drilling mode.
Benson and Zhang both disclose the use of sensor data to choose drilling methods.
Zhang teaches the use of a trained neural network and sensor data to help manage the controllable parameters in order to achieve optimal drilling parameters (col 7 lines 30-50).
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Benson and Zhang before him or her, to modify the method disclosed by Benson to include the use of trained neural networks as taught by Zhang in order to achieve optimal drilling parameters (col 7 lines 30-50).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANY E AKAKPO whose telephone number is (469)295-9255.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bagnell can be reached on 5712726999.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANY E AKAKPO/Examiner, Art Unit 3672                                                                                                                                                                                                        
03/12/2021